DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 5, 8, 11, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anzicek et al. (U.S. Pat. Publ. No. 2013/0289812).   
Specifically, regarding Claim 1, Anzicek discloses a thermal conditioning system for a rechargeable energy storage system (RESS; Abstract), the thermal conditioning system comprising: a cooling system configured to circulate a coolant to cool the RESS (¶ [0016]), and a controller (116; ¶ [0015]) coupled with the cooling system and configured to, by a processor: compute a generated heat amount of the RESS (¶ [0016]), compute a target temperature of the coolant based on the generated heat amount (¶ [0016]), and operate actuators of the thermal conditioning system to cool the coolant to the target temperature (inherent via the “provid[ing] of liquid coolant” or actuation of the heater to heat the battery pack; ¶ [0016]).
Regarding Claim 5, Anzicek discloses a controller configured to compute a temperature difference (dT) of the coolant, wherein the dT is an amount determined to remove the generated heat amount from the RESS (e.g., a current temperature difference 
Regarding Claim 8, Anzicek discloses a controller configured to: control the coolant to a setpoint temperature (e.g., a temperature needed to cool a temperature of the battery pack such that the pack temperature is less than a high temperature threshold; ¶ [0016]), and initiate cooling of the RESS based on the generated heat amount and before the coolant reaches the setpoint (initiated prior to the pack temperature dropping to a temperature less than the high temperature threshold; ¶ [0016]).
 Claims 11, 14, and 17 include language similar to that of Claims 1, 5, and 8, respectively, and are allowable for at least reasons similar to those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anzicek in view of Zaromb (U.S. Pat. No. 4,814,240).
Anzicek discloses substantially all of the limitations of the present invention but does not disclose the claimed computation. 
However, Zaromb discloses a controller configured to compute the generated heat amount based on ohmic losses, anode and cathode interface losses and diffusion losses, of the RESS (col. 5, ll. 30-42).  Thus, it would have been obvious to one of ordinary skill 
Claim 18 includes language similar to that of Claim 2 and is allowable for at least reasons similar to those discussed above.

Claim 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anzicek in view of Brinkmann (U.S. Pat. Publ. No. 2020/0317087).
Anzicek discloses substantially all of the limitations of the present invention but does not disclose the claimed controller. 
However, Brinkmann discloses a controller configured to: sum the computed generated heat amount over a time t to determine a total generated heat amount, and compute the target temperature of the coolant to remove the total generated heat amount from the coolant during a next time that is equal to the time t (¶¶ [0038-[0045]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brinkmann with the system of Anzicek to ensure accurate thermal management within a predetermined or upcoming time period.
Claim 13 includes language similar to that of Claim 4 and is allowable for at least reasons similar to those discussed above with respect to Claim 4.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anzicek in view of Epstein et al. (U.S. Pat. Publ. No. 2020/0317087, hereinafter “Epstein”).
Anzicek discloses substantially all of the limitations of the present invention but does not disclose the claimed computation. 
However, Epstein discloses a temperature difference computed using: dT=Q/mCp, where, Q is a total generated heat amount produced by the RESS over a time t (col. 1, ll. 48-62), m is a mass flow rate of the coolant (col. 1, 52-62), and Cp is a value representing thermal capacity of the coolant (col. 5, ll. 31-39; Table 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Epstein with the system of Anzicek to determine a temperature difference that can be utilized to provide proper thermal management of a rechargeable energy storage system.
Claim 15 includes language similar to that of Claim 6 and is allowable for at least reasons similar to those discussed above with respect to Claim 6.

Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anzicek in view of Forouzan et al. (U.S. Pat. No. 10,481,623, hereinafter “Forouzan”).
Anzicek discloses substantially all of the limitations of the present invention and further discloses a fluid circuit that includes a coolant loop through which the coolant is circulated, and a refrigerant circuit configured to circulate a refrigerant (¶ [0016]; FIG. 1), but does not disclose the claimed exchanger, as recited in Claim 9, and computations recited in Claim 10. 
However, Forouzan discloses (i) a heat exchanger through which both the coolant and refrigerant are circulated (col. 5, ll. 11-14), as recited in Claim 9, and (ii) a controller configured to compute a generated heat amount using current, ohmic resistance, charge transfer resistances and diffusion resistance of the RESS (col. 9, ll. 1-9), as recited in Claim 10. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Forouzan with the system of Anzicek to transfer heat and provide optimal thermal operating conditions.
Claims 18 and 19 include language similar to that of Claims 9 and 10 and are allowable for at least reasons similar to those discussed above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anzicek in view of Forouzan and Brinkmann.
Anzicek discloses a vehicle (¶ [0013]) comprising: an electric powertrain (¶ [0019]), a rechargeable energy storage system (RESS) coupled with the electric powertrain (¶¶ [0019]-[0020]), a thermal conditioning system including a fluid circuit that includes a coolant loop configured to circulate the coolant (¶ [0016]), including through the RESS (¶ [0016]), and including a refrigerant circuit configured to circulate a refrigerant (¶ [0016]), and a controller coupled with the cooling system and configured to: compute a generated heat amount of the RESS (¶ [0015]), and operate actuators of the thermal conditioning system to cool the coolant through the heat exchanger to the target temperature over the time t (inherent via the “provid[ing] of liquid coolant” or actuation of the heater to heat the battery pack; ¶ [0016]).  Anzicek does not disclose the claimed exchanger and sum.  
However, Forouzan discloses a heat exchanger through which both the coolant and refrigerant are circulated (col. 5, ll. 11-14).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Forouzan with the system of Anzicek to transfer heat and provide optimal thermal operating conditions.
The combination of Anzicek and Forouzan discloses substantially all of the limitations of the present invention but does not disclose the claimed sum. 
However, Brinkmann discloses [a controller configured to] sum a computed generated heat amount over a time t, compute the target temperature of the coolant to remove the generated heat amount from the coolant during a next time that is equal to the time t (¶¶ [0038-[0045]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brinkmann with the system of Anzicek and Forouzan to ensure accurate thermal management within a predetermined or upcoming time period.
Allowable Subject Matter
Claims 3, 7, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833